DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed 10/25/2022, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 10/25/2022 have been fully considered but they are moot in view of the new grounds of rejection as necessitated by Applicant’s amendments.  Examiner notes that with respect to the 112(b) rejection regarding unaligned or staggered, such an arrangement is not viewed to be in a row or column because being in a row or column means to be aligned and therefore the claim has contradicting limitations and therefore is still viewed as being indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5,8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 5 and 8 recites	wherein the steerable wind turbines in each row are unaligned along each row	and	wherein the steerable wind turbines in each column are unaligned along each column	However if the wind turbine are unaligned then they would not be in a row or a column and is therefore indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 7, 9, 10, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marvin (US 2012/0051939 A1) and Kooijman (US 2014/0199169 A1) and Corten (US 2006/0131889 A1).

	With respect to Claim 1 Marvin teaches	A wind turbine comprising:	at least a plurality of steerable wind turbines, wherein each of the plurality of steerable wind turbines includes a turbine diameter (See Fig 1 Component 108), wherein 	each of the plurality of steerable wind turbines are steerable about a vertical axis (See Fig 1 and Para[0090]), wherein 	each of the plurality of steerable wind turbines includes a wake centerline (See Fig 8A and Para[0117]), wherein 	the plurality of steerable wind turbines is arranged in modules (See Fig 1 left and right side pair), wherein	each module is defined by at least two steerable wind turbines (See Fig 1 left and right side pair), wherein	each of the plurality of steerable wind turbines is positioned in a fixed position such that wake centerlines are separated by approximately 0.5 and 6.0 turbine diameters (See Fig 1).	However Marvin is silent to the language of	A wind turbine farm
	separately steerable	Nevertheless Kooijman teaches	A wind turbine farm (See Para[0032] In the exemplary embodiment, control system 36 is shown as being centralized within nacelle 16, however, control system 36 may be a distributed system throughout wind turbine 10, on support system 14, within a wind farm, and/or at a remote control center.)	However Kooijman is silent to the language of	separately steerable	Nevertheless Corten teaches	separately steerable (See Fig 16 and Para[0046])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Marvin and have a wind turbine farm such as that of Kooijman	One of ordinary skill would have been motivated to modify Marvin because to generate more electricity and thus improve production.	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Marvin and have separately steerable turbines such as that of Corten.	One of ordinary skill would have been motivated to modify Marvin because separately steerable turbines would allow for opposing circulations and improve harnessing the energy efficiently.		With respect to Claim 2 Marvin teaches	The wind turbine farm of claim 1, wherein	each module is placed in a fixed module placement and oriented in one of a plurality of fixed module orientations,  (See Fig 1) and wherein	a plurality of sets of modules are placed in a plurality of fixed set positions (See Fig 1).	With respect to Claim 3 Marvin teaches	The wind turbine farm of claim 1, wherein	each module is defined by at least one row of at least two steerable wind turbines (See Fig 1), wherein	every steerable wind turbine in each row corresponds with a substantially similar elevation (See Fig 1).	With respect to Claim 4 Marvin teaches	The wind turbine farm of claim 3, wherein the steerable wind turbines in each row are substantially aligned (See Fig 1).	With respect to Claim 6 Marvin teaches	The wind turbine farm of claim 1, wherein each module is defined by at least one column of at least two steerable wind turbines, wherein every steerable wind turbine in each column corresponds with a substantially different elevation (See Fig 1).	With respect to Claim 7 Marvin teaches	The wind turbine farm of claim 6, 	wherein the steerable wind turbines in each column are substantially aligned (See Fig 1).	With respect to Claim 9 Marvin teaches	The wind turbine farm of claim 1, 	wherein one or more steerable wind turbines further comprise one or more monopole structures. (See Fig 1)	With respect to Claim 10 Marvin teaches	The wind turbine farm of claim 1, 	wherein each row of each module is oriented within approximately 15 degrees to a corresponding prevailing wind direction. (See Para[0090])		With respect to Claim 14 Marvin teaches	placing a plurality of sets in a plurality of fixed set positions, wherein each of the plurality of sets comprises: (See Fig 1)	a plurality of steerable wind turbines (See Fig 1 Component 108), wherein	each of the plurality of steerable wind turbines includes a turbine diameter, wherein (See Fig 1)	each of the plurality of steerable wind turbines are steerable about a vertical axis (See Fig 1 and Para[0090]), wherein	each of the plurality of steerable wind turbines includes a wake centerline (See Fig 8A and Para[0117]), wherein	the plurality of steerable wind turbines is arranged in modules (See Fig 1 left and right side pair), wherein	each group is defined by at least two steerable wind turbines (See Fig 1 left and right side pair), wherein	each of the plurality of steerable wind turbines is positioned in a fixed position such that wake centerlines are separated by approximately 0.5 and 6.0 turbine diameters (See Fig 1).	However Marvin is silent to the language of	A method for configuring a wind turbine farm defined by an area comprising	creating a rose graph of the area, the rose graph graphically illustrating a plurality of wind characteristics of the area;	analyzing the rose graph to determine a plurality of prevailing wind directions;
separately steerable	Nevertheless Kooijman teaches	A method for configuring a wind turbine farm defined by an area comprising (See Para[0032] In the exemplary embodiment, control system 36 is shown as being centralized within nacelle 16, however, control system 36 may be a distributed system throughout wind turbine 10, on support system 14, within a wind farm, and/or at a remote control center.)	creating a rose graph of the area, the rose graph graphically illustrating a plurality of wind characteristics of the area (See Fig 6 and 7);	analyzing the rose graph to determine a plurality of prevailing wind directions (See Fig 6 and 7 and Para[0072]);
However Kooijman is silent to the language of	separately steerable	Nevertheless Corten teaches	separately steerable (See Fig 16 and Para[0046])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Marvin and create and analyze a rose graph such as that of Kooijman.	One of ordinary skill would have been motivated to modify Marvin and use the wind rose as a wind characteristic which the data set of operational parameters is dependent on for a maximized energy yield and a uniform load distribution.	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Marvin and have separately steerable turbines such as that of Corten.	One of ordinary skill would have been motivated to modify Marvin because separately steerable turbines would allow for opposing circulations and improve harnessing the energy efficiently.	With respect to Claim 15 Marvin is silent to the language of	The method of claim 14, 	wherein the analyzing the rose graph comprises: 	determining a first prevailing wind direction based on a first highest wind direction and speed probability distribution; 	determining a second prevailing wind direction based on a second highest wind direction and speed probability distribution, wherein the second highest wind direction and speed probability distribution is equal to or lower than the first highest wind direction and speed probability distribution; and	determining a third prevailing wind direction based on a third highest wind direction and speed probability distribution, wherein the third highest wind direction and speed probability distribution is equal to or lower than the second highest wind direction and speed probability distribution.	Nevertheless Kooijman teaches	wherein the analyzing the rose graph comprises: 	determining a first prevailing wind direction based on a first highest wind direction and speed probability distribution (See Fig 6 and 7); 	determining a second prevailing wind direction based on a second highest wind direction and speed probability distribution, wherein the second highest wind direction and speed probability distribution is equal to or lower than the first highest wind direction and speed probability distribution (See Fig 6 and 7); and	determining a third prevailing wind direction based on a third highest wind direction and speed probability distribution, wherein the third highest wind direction and speed probability distribution is equal to or lower than the second highest wind direction and speed probability distribution (See Fig 6 and 7).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Marvin and determine prevailing wind direction such as that of Kooijman	One of ordinary skill would have been motivated to modify Marvin because knowing the prevailing wind direction would help maximized energy yield.	With respect to Claim 16 Marvin is silent to the language	The method of claim 15, further comprising:	determining at least one additional prevailing wind based on at least one additional highest wind direction and speed probability distribution, wherein the at least one highest wind direction and speed probability distribution is equal to or lower than the third highest wind direction and speed probability distribution.	Nevertheless Kooijman teaches	determining at least one additional prevailing wind based on at least one additional highest wind direction and speed probability distribution, wherein the at least one highest wind direction and speed probability distribution is equal to or lower than the third highest wind direction and speed probability distribution.	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Marvin and determine an additional prevailing wind such as that of Koojiman	One of ordinary skill would have been motivated to modify Marvin because knowing the prevailing wind would help maximized energy yield.	With respect to Claim 17 Marvin is silent to the language of	The method of claim 14, 	wherein the analyzing the rose graph comprises:	determining at least one prevailing wind based on at least one highest wind direction and speed probability distribution.	Nevertheless Koojiman teaches	wherein the analyzing the rose graph comprises:	determining at least one prevailing wind based on at least one highest wind direction and speed probability distribution (See Fig 6 and 7).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Marvin and determine at least one prevailing wind such as that of Koojiman	One of ordinary skill would have been motivated to modify Marvin because knowing the prevailing wind would help maximized energy yield.	With respect to Claim 18 Marvin is silent to the language of	The method of claim 14, 	wherein the plurality of wind characteristics is selected from the group consisting of: a wind direction, a wind speed, and a wind duration.	Nevertheless Koojiman teaches	wherein the plurality of wind characteristics is selected from the group consisting of: a wind direction, a wind speed, and a wind duration. (See Fig 6 and 7).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Marvin wherein the wind characteristics are selected from the group consisting of: a wind direction, a wind speed, and a wind duration such as that of Koojiman	One of ordinary skill would have been motivated to modify Marvin because knowing the prevailing wind would help maximized energy yield.	With respect to Claim 19 Marvin teaches	The method of claim 14, 	wherein the plurality of fixed set positions comprises: a first fixed set position oriented along a first axis (See Fig 6 and 7), wherein	a second fixed set position oriented along a second axis and parallel with the first axis,  (See Fig 6 and 7) and wherein	each of the sets of the second fixed set positions are rotated 180 degrees with respect to the sets in the first fixed set position (See Fig 6 and 7).


Claim(s) 5, 8, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marvin (US 2012/0051939 A1) and Kooijman (US 2014/0199169 A1) and Corten (US 2006/0131889 A1) as applied to claim 1 above, and further in view of Roskey (US 2012/0086214 A1).	With respect to Claim 5 Marvin is silent to the language of	The wind turbine farm of claim 3, wherein the steerable wind turbines in each row are unaligned along each row.	Nevertheless Roskey teaches	wherein the steerable wind turbines in each row are unaligned along each row. (See Fig 9).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Marvin wherein the steerable wind turbines in each row are unaligned along each row such as that of Roskey.	One of ordinary skill would have been motivated to modify Marvin because such an arrangement could be used for shade to buildings, parking lots, etc. The design of arrays similar to this can accommodate other functions such as shade from the sun and/or wind.	With respect to Claim 8 Marvin is silent to the language of	The wind turbine farm of claim 6, 	wherein the steerable wind turbines in each column are unaligned along each column.	Nevertheless Roskey teaches	wherein the steerable wind turbines in each column are unaligned along each column (See Para[0038]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Marvin wherein the steerable wind turbines in each column are unaligned along each columnsuch as that of Roskey.	One of ordinary skill would have been motivated to modify Marvin because such an arrangement could be used for shade to buildings, parking lots, etc. The design of arrays similar to this can accommodate other functions such as shade from the sun and/or wind. 	With respect to Claim 11 Marvin is silent to the language of	The wind turbine farm of claim 1, 	wherein each of the plurality of steerable wind turbines is vertically steerable.	Nevertheless Roskey teaches	wherein each of the plurality of steerable wind turbines is vertically steerable. (See Fig 9).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Marvin wherein each of the plurality of steerable wind turbines is vertically steerable such as that of Roskey.	One of ordinary skill would have been motivated to modify Marvin because being steerable would be improve energy production.	With respect to Claim 12 Marvin is silent to the language of	The wind turbine farm of claim 1, 	wherein each of the plurality of steerable wind turbines is horizontally steerable.	Nevertheless Roskey teaches	wherein each of the plurality of steerable wind turbines is horizontally steerable.. (See Fig 9).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Marvin wherein each of the plurality of steerable wind turbines is horizontally steerable such as that of Roskey.	One of ordinary skill would have been motivated to modify Marvin because being steerable would be improve energy production.	
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marvin (US 2012/0051939 A1) and Kooijman (US 2014/0199169 A1) and Corten (US 2006/0131889 A1) as applied to claim 1 above, and further in view of Salter (US 2009/0196748 A1).

	With respect to Claim 13 Marvin is silent to the language of	The wind turbine farm of claim 1, 	wherein each of the plurality of steerable wind turbines includes a turbine diameter in a range of approximately 50 to 100 meters.	Nevertheless Salter teaches	wherein each of the plurality of steerable wind turbines includes a turbine diameter in a range of approximately 50 to 100 meters. (See Para[0016])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Marvin wherein each of the plurality of steerable wind turbines includes a turbine diameter in a range of approximately 50 to 100 meters such as that of Salter	One of ordinary skill would have been motivated to modify Marvin, because such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  A larger size would provide the ability to generate more electricity.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863